Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on June 29, 2021. Claims 1-3, 5-9, 11, 12, 14-16, 18 and 19 are pending. Claims 1, 2, 7, 8, 14 and 15 are amended. Claims 4, 10, 13, 17 and 20 are cancelled.

Response to Arguments
Referring to the objections to claims 2, 8 and 15, Applicant’s amendments to the claims are acknowledged. As such, the objections to the aforenoted claims are withdrawn.
Applicant’s arguments, see pages 1-3 of Remarks, filed on June 29, 2021, with respect to claims 1, 7 and 14 and their dependents have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1-3, 5-9, 11, 12, 14-16, 18 and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-9, 11, 12, 14-16, 18 and 19 are allowed in light of Applicant’s arguments filed on June 29, 2021, as indicated above, which have been found persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dawson et al (US 2010/0228693) directed to generating semantic structures of documents comprising text as well as producing concept maps and ontology;
Hu et al (US 2015/0379409) directed to automatic integration of data items into a data graph modeled with RDF ontology modeling language; and
Wang et al (US 2019/0102430) directed to ingesting data and storing it as instances in a knowledge graph according to a domain specific ontology which include RDF triples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167